Citation Nr: 1526627	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlment to an initial rating in excess of 10 percent for left knee medial meniscus tear, status post surgery with scar and degenerative arthritis.

2. Entitlement to an initial rating in excess of 10 percent for right knee medial meniscus tear, status post surgery with scar and degenerative arthritis.

3. Entitlement to an initial rating in excess of 10 percent for right knee lateral instability.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to December 1982.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2013 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2014, the Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO. A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that a remand is necessary for further development the claims. With regard to the bilateral hearing loss, a July 2013 VA examiner opined that the Veteran's bilateral hearing loss was not a result of his military service at least in part on the basis that the hearing loss shown in service treatment records was conductive in nature and related to concurrent otitis externa as opposed to noise-induced hearing loss. The examiner cited a March 1982 Hearing Conservation Report in support of this finding. However, the examiner did not account for an April 1982 ENT clinic evaluation that stated that the Veteran had high frequency sensorineural hearing loss in the left ear without mention of conductive hearing loss. Therefore, the Board determines that the July 2013 VA audiological opinion is inadequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the right and left knee disabilities, the Veteran testified to treatment by Dr. Lange and private treatment records from Dr. Boom also mention this treatment, but no records from Dr. Lange are of record. Therefore, the Veteran should be asked to authorize release of records from Dr. Lange to VA or to submit these records himself. 

In addition, with regard to the impact of flare-ups on the Veteran's knee function, the July 2013 VA knee examiner stated that the examiner was unable to speculate except that the Veteran might have an additional loss of 15 degrees range of motion if effusion was present or during an acute flare. The examiner then offered the same statement in response to the question as to why an opinion could not be rendered without speculation. Thus, the examiner offered no rationale for the statement regarding flare-up, and the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Moreover, a September 2013 private treatment record states that the Veteran's chronic bilateral knee pain is a concern and that the Veteran cannot bend his knees past 90 degrees at the end of the day. In light of these facts, the Board determines that the Veteran should be provided another VA examination to assess the severity of his bilateral knee disability.  

Finally, the Veteran testified to receiving VA treatment for both his hearing and his knees, but the only VA treatment notes associated with the claims file are related to his hearing aids and dated in 2013. Therefore, all outstanding VA treatment notes for the Veteran should be associated with the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

The claim for TDIU is inextricably intertwined with the increased rating claims and claim for service connection. Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, the TDIU claim must be remanded as the outcome is in part dependent on the outcome of the other claims on appeal.

  Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding VA treatment notes for the Veteran. All requests and responses, positive and negative, must be documented in the claims file.

2. Ask the Veteran to authorize release of any private treatment records not already of record, including records from Dr. Lange, or to submit the records himself.  All requests and responses, positive and negative, must be documented in the claims file.

The AOJ must make two attempts to obtain private treatment records unless the first attempt demonstrates that further attempts would be futile. If the records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505 a, Pub L 112-154, 126 Stat 1165, August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A (b) (2) (B)).

3. Request another opinion from a VA audiologist as to the etiology of the Veteran's bilateral hearing loss. The claims file must be made available to the examiner for review, and the examination report must reflect that review occurred. Upon a review of the record, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must consider and discuss the Veteran's complaints of experiencing hearing loss ever since service. Further, the examiner must discuss the April 1982 audiogram in the report and the finding of sensorineural hearing loss in the left ear at that time. The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion. 

A complete rationale must be provided for any opinion offered. 

If it is determined that an opinion cannot be rendered without another clinical examination, then such examination should be scheduled.

4. Schedule the Veteran for a VA examination to assess the current nature and severity of his right and left knee disabilities. The claims file must be sent for review in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with VA rating criteria.

The examiner must document any limitation of motion of the right and left knees. Whether there is any pain, weakened movement, excess fatigability, or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed (1) pain on use, including during any flare ups, (2) weakened movement (3) excess fatigability or (4) incoordination. The examiner(s) is asked to describe whether pain significantly limits functional ability during flare ups or when the knees are used repeatedly. All limitation of function must be identified and described in detail. If there is no pain no limitation of motion and/or no limitation of function, such facts must be noted in the report. The examiner must review and consider the September 2013 private treatment record that indicates that the Veteran's flexion is reduced to 90 degrees at the end of the day.

The examiner is also asked to provide an opinion as to the functional effects that the Veteran's service-connected disabilities have on his ability to secure to follow a substantially gainful occupation consistent with his education and occupational history.  This opinion should consider the impact of all of the Veteran's service-connected disabilities, alone or in combination.  When offering this opinion the examiner must not consider the effects of age or any non-service connected disabilities.

A complete rationale for any opinion advanced must be provided.

5. Notify the Veteran that he must report for the examination and cooperate in the development of the claims. Failure to report for a VA examination without good cause may result in denial of one or more of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).
 
6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the AOJ's last adjudication of the claims. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




